DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1-3, 5, 7-8, 10-13, 20
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 10/14/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-6, 10-16, and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter
Claim(s) 1-6, 10-16, and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “generating [ ] a boundary model…, predicting [] attribute data…, classifying [] the current profile data…, computing gap data…, identifying [] a portion of the attribute data that is in the target profile data but not in the current profile data, determining that the portion of the attribute data added to the current profile minimizes the distance between the current profile data and the side of the boundary line…, and outputting the attribute data.” These steps refer to a machine learning process that applies statistics in order to simulate a human judgment for determining relevant missing job characteristics of a job applicant. Therefore the claims are directed to two separate judicial exceptions – (1) mathematical concepts and (2) observation and judgment, each of which individually constitutes ineligible subject matter. This judicial exception is not integrated into a practical application because the claims merely command “outputting the [result] for use by a downstream process…” Even assuming the “for use” is not intended use that is subject to patentable weight, the command that the output of the determination is used in some general manner (“to determine a digital resource to associate with the node”) is not a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps amount to a command to do it on a computer which is insignificant under Step 2B.
Examiner makes no rejection to Claims 7-9, 17-19 because they at least imply that training will be done. Examiner questions whether training someone, once it is determined that training would be beneficial, constitutes either a practical application or significantly more than the ineligible subject matter. Examiner further questions whether providing the data “to a chatbot” that the user can query is significantly different than simply providing the information to the 
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rennison (US Pub. 2017/0270487) in view of Ben-Hur (Ben-Hur, A. “A User’s Guide to Support Vector Machines”. In: Carugo O., Eisenhaber F. (eds) Data Mining Techniques for the Life Sciences. Methods in Molecular Biology (Methods and Protocols), vol 609. Humana Press. (2010)).
With respect to Claim 1, Rennison teaches a method, comprising: extracting, from an online connection network, digital data comprising target profile data and current profile data; (Fig. 1, paras. 3, 31-33; user inputs search terms or resume into an online job search system to match it with possible jobs. The job search system is an online connection network. The resume is current profile data and the job listing is target profile data. para. 32, 51; extraction of search terms from resume.)
wherein the target profile data is associated with an online submission process; (paras. 31-33; system can search to find the best match for a given situation. User searches for a job by inputting search terms or resume, which is an online submission process that has a plurality of possible outcomes (match/no match/different matches or hired/not hired).)
wherein the current profile data is associated with a node of the online connection network; (paras. 31-33; user submits resume)
identifying, by the active learning process, a portion of the attribute data that is in the target profile data but is not in the current profile data and (An active learning process will be taught later. paras. 41-43; system uses multiple knowledge databases to store relationships between jobs, titles and skills. Fig. 5, paras. 54-57, 109; a resume is parsed and matched against knowledge bases to determine search criteria, which are used to score matches to job descriptions. Paras. 119-122; system may also compare resumes to available training courses. Paras. 151-158; System performs gap analysis by comparing a user’s resume to the requirements of job descriptions and determining what trainings a user lacks for a given job. The system determines what skills are required (which is a prediction that it has a relationship with a positive outcome) for a given job. See also Ben-Hur, Chapter 13, Section 2, pgs. 224-226 and Fig. 13.1; system takes objects which are labelled as one of two classes, such as positive or negative, and uses them to train a function a categorization function. The function takes the form of a hyperplane which separates positive data points from negative data points. A dot product defines the distance between a point and the plane.)
(paras. 158-163; Once system determines a gap, the system uses that gap to search the course database to identify courses that match the missing skill. The system then presents the user with books, dvds, or software relating to the missing skill. It could also provide a list of teachers or advertisements related to the skill. Software, dvds, or advertisements are all digital resources and suggest an online learning system.)
wherein the method is performed by one or more computing devices. (Fig. 2, paras. 36-37; computer system performs method.)
But Rennison does not explicitly teach using an active learning process.
Ben-Hur, however, does teach generating, using a machine learning model, a boundary model based on a portion of the digital data; (Chapter 13, Section 2, pgs. 224-226 and Fig. 13.1; system takes objects which are labelled as one of two classes, such as positive or negative, and uses them to train a categorization function. The function takes the form of a hyperplane which separates positive data points from negative data points. Pgs. 227-229, Fig. 13.2; system uses a margin to find a positive and negative boundary that separates the positive and negative classes.)
Predicting, using a prediction model, attribute data that is associated with a positive outcome based on the boundary model and the digital data; classifying, by the machine learning model, the current profile data that is associated with positive outcomes; (Chapter 13, Section 2, pgs. 224-226 and Fig. 13.1; system classifies data as positive or negative based upon which side of the boundary it lies upon. Therefore a data point that would lie on the positive side would be a positive prediction, and using the data from the profile is a classification of that data.)
computing gap data as a measure of a distance between the current profile data and a side of a boundary line of the boundary model that is associated with positive outcomes; (Chapter 13, Section 2, pgs. 224-226 and Fig. 13.1; system takes objects which are labelled as one of two classes, such as positive or negative, and uses them to train a categorization function. The function takes the form of a hyperplane which separates positive data points from negative data points. A dot product defines the distance between a point and the plane. Pgs. 227-229, Fig. 13.2; system uses a margin to find a positive and negative boundary that separates the positive and negative classes.)
Inputting the gap data into an active learning process, (Ch. 13, Sect. 1, pgs. 223-224; Support Vector Machines are trained to correctly classify data. See also pgs. 232-233, 237; trainers to correctly classify the data.)
Determining that the portion of the attribute data added to the current profile data minimizes the distance between the current profile data and the side of the boundary line of the boundary model that is associated with the positive outcomes; and (Chapter 13, Section 2, pgs. 224-226 and Fig. 13.1; system takes objects which are labelled as one of two classes, such as positive or negative, and uses them to train a function a categorization function. The function takes the form of a hyperplane which separates positive data points from negative data points. A dot product defines the distance between a point and the plane. Pgs. 227-229, Fig. 13.2; system uses a margin to find a positive and negative boundary that separates the positive and negative classes. See also Rennison, Paras. 151-158; System performs gap analysis by comparing a user’s resume to the requirements of job descriptions and determining what trainings a user lacks for a given job. The system determines what skills are required (which is a prediction that it has a relationship with a positive outcome) for a given job.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of Rennison with the active learning process in order to allow a computer to analyze high-dimensional data to determine which data is relevant. (Ben-Hur, Ch. 13, Abstract and Section 1)

With respect to Claim 2, modified Rennison teaches the method of claim 1, and Ben-Hur also teaches comprising outputting, by the machine learning model, the boundary model, wherein the boundary model comprises positive outcome boundary data, non-positive outcome boundary data, and the boundary line of the boundary model, the boundary line differentiates positive outcomes of online submission processes from non-positive outcomes of online submission processes, and the machine learning model is trained with training profile data. (Chapter 13, Section 2, pgs. 224-225 and Fig. 13.1; system takes objects which are labelled as one of two classes, such as positive or negative, and uses them to train a function a categorization function. The function takes the form of a hyperplane which separates positive data points from negative data points.  Pgs. 227-229, Fig. 13.2; system uses a margin to find a positive and negative boundary that separates the positive and negative classes.)


With respect to Claim 3, modified Rennison teaches the method of claim 2, and Ben-Hur also teaches further comprising determining minimum gap data by computing a distance representative of a similarity between the current profile data and the boundary line of the boundary model. (Ch. 13, Sect. 2, pgs. 224-225 and Sect. 4-4.3, pgs. 227-230; system calculates the perpendicular distance between the point and the boundary. In other words, the system can calculate that a given feature is below the boundary of positive outcomes.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 4, modified Rennison teaches the method of claim 3, and Ben-Hur also teaches wherein using the active learning process comprises, for a subset of the target profile data associated with positive outcomes of online submission processes, computing a dot product of the subset and the minimum gap data. (Ch. 13, Sect. 2, pgs. 224-225 and Sections 4-4.3, Pgs. 228-230; system determines the dot product for a vector relative to the boundary.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 5, modified Rennison teaches the method of claim 4, and Ben-Hur also teaches wherein identifying the attribute data comprises computing the dot product for a (Ch. 13, Sections 4-4.3, Pgs. 228-230; the weight of the vector is maximized for the points on the margin, which are the support vectors. In other words, the system determines which features are the critical features. Consequently, one can determine which feature is the critical failure because their weight*distance below boundary is the greatest.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 10, modified Rennison teaches the method of claim 1, and Ben-Hur also teaches wherein: the active learning process uses a machine-learned model that is created by inputting aggregated skills data to a machine learning process; the aggregated skills data identifies: skills data that is associated with a positive outcome of a plurality of possible outcomes of the online submission process; skills data that is associated with a non-positive outcome of the plurality of possible outcomes of the online submission process. (Chapter 13, Section 2, pgs. 224-225 and Fig. 13.1; system takes objects which are labelled as one of two classes, such as positive or negative, and uses them to train a function a categorization function. See also Rennison paras. 41-43; system uses multiple knowledge databases to store relationships between jobs, titles and skills. Fig. 5, paras. 54-57, 109; a resume is parsed and matched against knowledge bases to determine search criteria, which are used to score matches to job descriptions. Paras. 151-158; System performs gap analysis by comparing a user’s resume to the requirements of job descriptions and determining what trainings a user lacks for a given job. The system determines what skills are required (which is a prediction that it has a relationship with a positive outcome) for a given job.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 11, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Furhter, Rennison also teaches a computer program product comprising one or more non-transitory computer-readable storage media comprising instructions which, when executed by one or more processors, cause: (para. 36; processor and hard disk drive.)

With respect to Claims 12-15, 20 they are substantially similar to Claims 2-5, 10, respectively, and are rejected in the same manner, the same art and reasoning applying.


Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rennison (US Pub. 2017/0270487) in view of Ben-Hur (Ben-Hur, A. “A User’s Guide to Support Vector Machines”. In: Carugo O., Eisenhaber F. (eds) Data Mining Techniques for the Life Sciences. Methods in Molecular Biology (Methods and Protocols), vol 609. Humana Press. (2010)), and further in view of Frank (US Pub. 2007/0259324).

Frank, however, does teach wherein the digital resource comprises one or more of: a digital connection invitation relating to a particular other node of the online connection network, digital video content of the online learning system, a digital communication relating to a virtual classroom, or an output of a chatbot. (Examiner asserts that Rennison teaches this by itself because it teaches presenting an advertisement to the user over a web application, see para. 163. However, in the interests of compact prosecution, Examiner cites Frank, para. 47-49; user may enter a virtual classroom with live video courses. Para. 53; pre-recorded sessions.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of modified Rennison with the digital video content of the online learning system in order to teach users online remotely.

With respect to Claim 7, modified Rennison teaches the method of claim 1, and Ben-Hur also teaches wherein inputting the attribute data comprises extracting the attribute data from the online learning system; inputting the attributes to a second machine-learned model, (First see Rennison, paras. 158-163; Once system determines a gap, the system uses that gap to search the course database to identify courses that match the missing skill. Then see Ben-Hur, Ch. 13, Sect. 1, pgs. 223-224; Support Vector Machines are trained to correctly classify data.)  
The same motivation to combine as the independent claim applies here.

Frank, however, does teach and associating the node with a virtual classroom. (First see Rennison, paras. 158-163; Once system determines a gap, the system uses that gap to search the course database to identify courses that match the missing skill. Then see Frank, para. 46-49; user may see topics list and may join classes.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of modified Rennison with the virtual classroom in order to teach users online remotely.

With respect to Claim 8, modified Rennison teaches the method of claim 1, and Ben-Hur also teaches wherein inputting the attribute data comprises: extracting the attribute data from the online learning system using a second machine-learned model, (First see Rennison, paras. 158-163; Once system determines a gap, the system uses that gap to search the course database to identify courses that match the missing skill. Then see Ben-Hur, Ch. 13, Sect. 1, pgs. 223-224; Support Vector Machines are trained to correctly classify data.)  
The same motivation to combine as the independent claim applies here.
But modified Rennison does not explicitly teach a segment of video content of the online learning system.
(paras. 15, 25; teaching sessions may be pre-recorded video clips.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of modified Rennison with the segment of the video content of the online learning system in order to teach users online remotely.

With respect to Claims 16-18, they are substantially similar to Claims 6-8, respectively, and are rejected in the same manner, the same art and reasoning applying.


Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rennison (US Pub. 2017/0270487) in view of Ben-Hur (Ben-Hur, A. “A User’s Guide to Support Vector Machines.” In: Carugo O., Eisenhaber F. (eds) Data Mining Techniques for the Life Sciences. Methods in Molecular Biology (Methods and Protocols), vol 609. Humana Press. (2010)), in view of Friedlander (US Pub. 2007/0276851) and further in view of Duan (US Pub. 2014/0122407).
With respect to Claim 9, modified Rennison teaches the method of claim 1, and Rennison also teaches to generate and output personalized online learning recommendation data (paras. 148, 163; courses are presented to the user as an advertisement or notification via a web application, which is an online learning recommendation data. Examiner asserts that presenting an advertisement data online reads upon the broadest reasonable interpretation of online learning recommendation data, but to the extent it does not Examiner takes official notice of an online learning recommendation data and it would have been obvious to one of ordinary skill prior to the effective filing date to present the data to the user so that the user could learn skills necessary to be qualified for the job in an online, remote learning environment.)
But modified Rennison does not explicitly teach federation.
Friedlander, however, does teach that uses a federated local chaining process including a local model and a server model; within a real-time time interval (paras. 2, 4; federated database system. para. 81; system uses local data for rapid access, but queries for remote data are still accessible by the federated server.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of modified Rennison with the federated process in order to allow for a quick response that is supplemented by additional data that need not be stored locally.
But modified Rennison does not explicitly teach chatbots.
Duan, however, does teach wherein the attribute data is provided to a chatbot; in response to a receiving of a member input by the chatbot. (para. 72; chatbot accepts inputs and provides output responses.)
(Duan, para. 4)

With respect to Claim 19, it is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant argues at Remarks, pgs. 8-10 that neither Rennison nor Ben-Hur teaches the prediction step of the instant claims.
The combination renders the prediction step obvious. Rennison seeks to determine what skills a job seeker is missing from a job being offered. See paras. 151-158. In other words, if the job requires a mechanical engineering degree and a given user lacks the mechanical engineering degree, the system will determine that the user needs the mechanical engineering degree to be qualified for the job. Ben-Hur determines a classification boundary – data points on one side of the boundary are classified as positive, while those on the other side of the boundary are classified as negative. The combination suggests using the model in a predictive fashion. In other words, once Rennison discovers a needed quality that is lacking, one of skill would immediately recognize that Ben-Hur could determine if the quality was both necessary and sufficient to make the user qualified. Rennison posits what a user could be if they had additional qualities, which is a form of prediction. In short, Applicant argues that Rennison is not anticipatory because it does not include 
Applicant responds to this argument at Remarks, pg. 9 by saying that Rennison does not describe a prediction. “Rennison does not describe a prediction. Rennison merely describes identifying gaps in a user’s resume. In fact, Rennison specifically states ‘It is understood that the methods described in the sections that follow can be performed to identify resume gaps, suggest courses, rank resumes, etc. with regard to skills, titles, or both…”
Rennison unquestionably performs prediction. Applicant ignores the utility of the Rennison system. When Rennison explicitly states that it “suggests” courses, what does Applicant think the point of that suggestion is? It is not a random suggestion. It is an intelligent suggestion. It is a suggestion that if the user takes this course, they will be better qualified for a given job. That is a prediction – that the course teaches something (“attribute data” in the claim’s parlance) that would be relevant to the user getting the job (“predicting [] attribute data that is associated with a positive outcome…”). The system does not know that taking the course would result in the user getting the job. The system only intelligently surmises that taking the course will improve the user’s chances by removing a gap from their resume. That is a prediction of an attribute that is associated with a positive outcome.
Moreover, even if Rennison were silent on suggesting a course and merely identified a gap, the combination would still suggest making a prediction. Given the teaching of a machine learning classifier in Ben-Hur, one of skill with a plurality of identified gaps would be both enabled and motivated to use the Ben-Hur modelling to determine which attribute is the most important. In other words, if a hypothetical user lacks both “a mechanical engineering degree” and “two years 
Examiner maintains the previous rejections. In addition, Examiner adds a 101 rejection to all claims. Applicant’s previous amendments have all detailed the manner in which the statistical machine learning method is employed to make a judgment about an attribute that is used in some nondescript manner. Applicant’s most recent amendment and argument is that the statistical method can be employed with predictive qualities.
This is not an attempt to provide a particular application of the statistical method, but instead appears to be an attempt to improve the statistical method itself. But mathematical formulas and concepts, as well as the abstract ideas of observation and judgment, must remain available to the art. In particular, assuming Applicant’s obviousness argument were correct the claims still should not issue. Even if Applicant came up with an improved manner of determining a relevant attribute data using a different statistical method, Examiner cannot allow a claim on determining that attribute and then “outputting the attribute data for use by a downstream process” without a meaningful limitation on what that downstream process is. Otherwise Examiner would essentially be allowing a patent on the fundamental mathematical concept itself – the classification and predictive power of statistics.
Examiner questions whether any claim in the claimset constitutes a practical application of this outputted attribute data. Claims 6-9 purport to put the data to use in the manners of online learning or communication to the user. Rennison also has online learning, and communication to the user (via a chatbot) is entirely conventional. These appear to be insignificant conventional post-solution activities.

But Examiner’s primary function is to apply Office procedure. Consequently, Examiner makes no rejection to Claims 7-9 and similar subject matter because they meet the Office standard of a practical application, and merely notes the concerns for the record. Examiner does, however, extend the 101 rejection to Claim 6, which merely requires the limitation “the output of a chatbot” and not the more limited language of Claim 9 (“personalized online learning recommendation data”). Examiner can see an argument for treating Claim 9 differently from Claims 7-8, but errs in Applicant’s favor on Claim 9. Claim 6 is simply a bridge too far.
All claims are rejected. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449